Order entered May 1, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-14-01039-CR

                                OLIVER BATTIE JR., Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-12860-R

                                             ORDER
       On February 18, 2015, this Court ordered Mary Snider, former official court reporter of

the 265th Judicial District Court, to file a supplemental record containing State’s Exhibit no. 1

within fifteen days.     To date, Ms. Snider has neither filed the supplemental record nor

communicated with the Court regarding the status of the record.

       Accordingly, we ORDER court reporter Mary Snider to file, by 4:00 p.m. on FRIDAY,

MAY 8, 2015, a supplemental record containing State’s Exhibit no. 1. If the supplemental

record with the exhibit is not filed by the date and time specified, we will order that Mary Snider

not sit as a court reporter until she has filed the supplemental record in this appeal.

       We DIRECT the Clerk to send copies of this order, to the Honorable Jennifer Bennett,

Presiding Judge, 265th Judicial District Court; the Honorable Rick Magnis, Presiding Judge,
283rd Judicial District Court; Mary Snider, official court reporter, 283rd Judicial District Court;

and to counsel for all parties.


                                                     /s/    LANA MYERS
                                                            JUSTICE